DETAILED ACTION
This action is in response to the amendment filed 10/7/2022.  Claims 1-4, 6, 8-11, 13, 15-18, 20 and 24-28 are pending.  Claims 1, 3-4, 8, 10-11, 15 and 17-18 have been amended.  Claims 7, 14 and 21-23 have been cancelled.  Claims 24-28 are new.  Independent claims 1, 8 and 15, and corresponding dependent claims are directed towards a method, device and computer program product for data encryption at an edge switch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 Response to Amendment
In response to the amendment filed 10/07/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections and 35 USC § 101 rejections have been withdrawn.
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1, 8 and 15 that Bowen and Chauhan fail to disclose at least the newly-added features of the independent claims, further arguing:
“As can be understood, these portions of Zubiaur explain that the disclosed system allows the application of IoT technologies anywhere regardless of geographical location or authorized frequencies and GPS constellations at the device's location. Zubiaur further explains that the disclosed device may include a Gateway or Gateway type equipment called "IoT Gateway device," which integrates a variety of short, medium and long range wireless technologies to collect data from authorized equipment and sensors within range to send them to the Gateway Cloud using terrestrial or L-Band satellite wireless frequencies. The IoT Gateway device contains the algorithms to take the information to the Gateway Cloud, thus ensuring secure delivery based on the least cost routing and LoRaMesh criteria and encryption method. 	Applicant's claimed arrangement, however, recites that the source device is an Internet of Things (IoT) device, the target device is a server, and the edge switch is disposed in proximity to the IoT device. Applicant's claimed arrangement further recites that the IoT device has insufficient computational resources to perform one or more of encryption and decryption. Applicant's claimed arrangement further recites that the edge switch comprises a programmable switch configured to perform the encryption and/or decryption operation for each of a plurality of communications between the IoT device and the server. Thus, Zubiaur fails to teach at least the limitations in question.”
Examiner respectfully disagrees.  Examiner has relied upon the combination of Bowen Chauhan and Zubiaur to show the newly added limitations of the independent claims.  With regards to the newly added limitations, Examiner relied upon Bowen to show wherein the target device is a server (Bowen Fig. 14 showing gateway positioned between clients and servers); wherein the device has insufficient computational resources to perform one or more of encryption and decryption (Bowen c. 3 ll. 30-36 systems not having required software or processing power to support encryption; c. 3 ll. 54-58 encryption not supported by the source); and wherein the edge switch comprises a programmable switch configured to perform the encryption operation and/or the decryption operation for each of a plurality of communications (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – programmable; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230; Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm) between the device and the server (Bowen Fig. 14 showing gateway positioned between clients and servers).  Examiner further relied upon Chauhan to show other limitations of the independent claims.  Examiner finally relied upon Zubiaur, in combination with Bowen and Chauhan, to show wherein the source device is an Internet of Things (IoT) device (Zubiaur [0017] IoT sensors connected to gateway) disposed in communication range of an edge switch (Zubiaur [0016] IoT gateway with multiple range wireless technologies to collect data from authorized equipment and sensors).  As such, the combination of Bowen, Chauhan and Zubiaur discloses the invention as claimed.
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, 20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 9,185,088 B1), issued Nov. 10, 2015, in view of Chauhan et al. (US 2018/0103018 A1), published Apr. 12, 2018, in view of Zubiaur et al. (US 2021/0400767 A1), filed Jun. 19, 2020.
As to claim 1, Bowen substantially discloses a data encryption method (Bowen [Claim 1] method) implemented at an edge switch (Bowen Fig. 1 item 110 intermediary; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230), comprising:	receiving an encryption and/or decryption service request from a source device (Bowen c. 6 ll. 10-22 receive communication request from source to initiate communications with destination, includes source supported encryption algorithms);	determining whether or not the edge switch can perform at least one of an encryption operation and a decryption operation in accordance with the encryption and/or decryption service request received from the source device (Bowen c. 7 l. 57 – c. 8 l. 3 select encryption algorithm for intermediary to destination, if no usable algorithm exists for use with destination notify source);	responsive to determining that the edge switch can perform at least one of the encryption operation and the decryption operation in accordance with the encryption and/or decryption service request, sending a corresponding encryption and/or decryption service response to the source device (Bowen Fig. 12 item 1216 select intermediary to destination encryption algorithm; Fig. 12 item 1218 send notification of selections; c. 11 l. 65 – c. 12 l. 11 notify source of selected source to destination encryption algorithm; c. 7 ll. 20-36 or notification of no common encryption algorithms);	receiving communications from the source device, in response to the encryption and/or decryption service response from the edge switch (Bowen c. 12 ll. 12-14 after performing selection techniques (which include notifications to source) the requested encryption communications may then be performed);	receiving a data packet (Bowen c. 14 ll. 21-31 packets as part of communications) from the source device (Bowen Fig. 13 item 1310; c. 12 ll. 17-20 receive communications from source);	encrypting the data packet received from the source device to generate an encrypted data packet (Bowen Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm); and	sending the encrypted data packet to a target device indicated by the data packet (Bowen Fig. 13 item 1318; c. 12 ll. 33-36 transmits encrypted communication to destination),	wherein the target device is a server (Bowen Fig. 14 showing gateway positioned between clients and servers);	wherein the device has insufficient computational resources to perform one or more of encryption and decryption (Bowen c. 3 ll. 30-36 systems not having required software or processing power to support encryption; c. 3 ll. 54-58 encryption not supported by the source); and	wherein the edge switch comprises a programmable switch configured to perform the encryption operation and/or the decryption operation for each of a plurality of communications (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – programmable; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230; Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm) between the device and the server (Bowen Fig. 14 showing gateway positioned between clients and servers).	Bowen fails to explicitly disclose receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device; and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet, wherein the source device is an Internet of Things (IoT) device and the edge switch is disposed in proximity to the IoT device.	Chauhan describes methods for executing cryptographic operations across different types of processing hardware.	With this in mind, Chauhan discloses receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device (Chauhan Fig. 1A Clients 102a-n; [0255] client key exchange message received by appliance 200; [0262] Blowfish encryption protocol – uses key to generate substitution boxes (S-boxes) for encryption/decryption); and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet (Chauhan Fig. 7B showing incoming data to appliance 200; [0261] as packets; [0269] can be unencrypted data; Fig. 7C showing encryption of data by appliance; [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm; [0262] Blowfish algorithm – uses key to generate substitution boxes (S-boxes) for encryption).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the intermediary device cryptographic processing of Chauhan with the encryption algorithm selection of Bowen, such that the encryption information exchange of Chauhan is used to establish encryption for chosen algorithms that require an initial exchange of information (such as Blowfish), as it would advantageously increase the selection of available encryption algorithms by providing means for encryption algorithms that require an initial exchange of information to be used.	Bowen and Chauhan fail to explicitly disclose wherein the source device is an Internet of Things (IoT) device and the edge switch is disposed in proximity to the IoT device.	Zubiaur describes a IoT gateway device.	With this in mind, Zubiaur discloses wherein the source device is an Internet of Things (IoT) device (Zubiaur [0017] IoT sensors connected to gateway) disposed in communication range of an edge switch (Zubiaur [0016] IoT gateway with multiple range wireless technologies to collect data from authorized equipment and sensors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the IoT gateway of Zubiaur with the intermediary device cryptographic processing of Bowen and Chauhan, such that the intermediary device of Bowen and Chauhan is able to service IoT devices, as it would advantageously allow for the indirect connection and collection of data from IoT devices (Zubiaur [0005]).
As to claim 8, Bowen substantially discloses an electronic device (Bowen Fig. 14 item 220 Gateway), comprising:	a processor (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – requires processor); and	a memory coupled to the processor and having instructions stored therein, wherein the instructions, when executed by the processor, cause the electronic device to perform actions in an edge switch (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – requires memory, instructions; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230), the actions comprising:		receiving an encryption and/or decryption service request from a source device (Bowen c. 6 ll. 10-22 receive communication request from source to initiate communications with destination, includes source supported encryption algorithms);		determining whether or not the edge switch can perform at least one of an encryption operation and a decryption operation in accordance with the encryption and/or decryption service request received from the source device (Bowen c. 7 l. 57 – c. 8 l. 3 select encryption algorithm for intermediary to destination, if no usable algorithm exists for use with destination notify source);		responsive to determining that the edge switch can perform at least one of the encryption operation and the decryption operation in accordance with the encryption and/or decryption service request, sending a corresponding encryption and/or decryption service response to the source device (Bowen Fig. 12 item 1216 select intermediary to destination encryption algorithm; Fig. 12 item 1218 send notification of selections; c. 11 l. 65 – c. 12 l. 11 notify source of selected source to destination encryption algorithm; c. 7 ll. 20-36 or notification of no common encryption algorithms);		receiving communications from the source device in response to the encryption and/or decryption service response from the edge switch (Bowen c. 12 ll. 12-14 after performing selection techniques (which include notifications to source) the requested encryption communications may then be performed);		receiving a data packet (Bowen c. 14 ll. 21-31 packets as part of communications) from the source device (Bowen Fig. 13 item 1310; c. 12 ll. 17-20 receive communications from source);		encrypting the data packet received from the source device to generate an encrypted data packet (Bowen Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm); and		sending the encrypted data packet to a target device indicated by the data packet (Bowen Fig. 13 item 1318; c. 12 ll. 33-36 transmits encrypted communication to destination),	wherein the target device is a server (Bowen Fig. 14 showing gateway positioned between clients and servers);	wherein the device has insufficient computational resources to perform one or more of encryption and decryption (Bowen c. 3 ll. 30-36 systems not having required software or processing power to support encryption; c. 3 ll. 54-58 encryption not supported by the source); and	wherein the edge switch comprises a programmable switch configured to perform the encryption operation and/or the decryption operation for each of a plurality of communications (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – programmable; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230; Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm) between the device and the server (Bowen Fig. 14 showing gateway positioned between clients and servers).	Bowen fails to explicitly disclose receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device; and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet, wherein the source device is an Internet of Things (IoT) device, and the edge switch is disposed in proximity to the IoT device.	Chauhan discloses receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device (Chauhan Fig. 1A Clients 102a-n; [0255] client key exchange message received by appliance 200; [0262] Blowfish encryption protocol – uses key to generate substitution boxes (S-boxes) for encryption/decryption); and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet (Chauhan Fig. 7B showing incoming data to appliance 200; [0261] as packets; [0269] can be unencrypted data; Fig. 7C showing encryption of data by appliance; [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm; [0262] Blowfish algorithm – uses key to generate substitution boxes (S-boxes) for encryption).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the intermediary device cryptographic processing of Chauhan with the encryption algorithm selection of Bowen, such that the encryption information exchange of Chauhan is used to establish encryption for chosen algorithms that require an initial exchange of information (such as Blowfish), as it would advantageously increase the selection of available encryption algorithms by providing means for encryption algorithms that require an initial exchange of information to be used.	Bowen and Chauhan fail to explicitly disclose wherein the source device is an Internet of Things (IoT) device and the edge switch is disposed in proximity to the IoT device.	Zubiaur discloses wherein the source device is an Internet of Things (IoT) device (Zubiaur [0017] IoT sensors connected to gateway) disposed in communication range of an edge switch (Zubiaur [0016] IoT gateway with multiple range wireless technologies to collect data from authorized equipment and sensors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the IoT gateway of Zubiaur with the intermediary device cryptographic processing of Bowen and Chauhan, such that the intermediary device of Bowen and Chauhan is able to service IoT devices, as it would advantageously allow for the indirect connection and collection of data from IoT devices (Zubiaur [0005]).
As to claim 15, Bowen substantially discloses a computer program product that is tangibly stored on a computer-readable medium and comprises machine-executable instructions, wherein the machine- executable instructions, when executed, cause a machine to perform a data encryption method (Bowen [Claim 6] medium with instructions to execute to perform method) implemented at an edge switch (Bowen Fig. 1 item 110 intermediary; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230), the method comprising:	receiving an encryption and/or decryption service request from a source device (Bowen c. 6 ll. 10-22 receive communication request from source to initiate communications with destination, includes source supported encryption algorithms);	determining whether or not the edge switch can perform at least one of an encryption operation and a decryption operation in accordance with the encryption and/or decryption service request received from the source device (Bowen c. 7 l. 57 – c. 8 l. 3 select encryption algorithm for intermediary to destination, if no usable algorithm exists for use with destination notify source);	responsive to determining that the edge switch can perform at least one of the encryption operation and the decryption operation in accordance with the encryption and/or decryption service request, sending a corresponding encryption and/or decryption service response to the source device (Bowen Fig. 12 item 1216 select intermediary to destination encryption algorithm; Fig. 12 item 1218 send notification of selections; c. 11 l. 65 – c. 12 l. 11 notify source of selected source to destination encryption algorithm; c. 7 ll. 20-36 or notification of no common encryption algorithms);	receiving communications from the source device, in response to the encryption and/or decryption service response from the edge switch (Bowen c. 12 ll. 12-14 after performing selection techniques (which include notifications to source) the requested encryption communications may then be performed);	receiving a data packet (Bowen c. 14 ll. 21-31 packets as part of communications) from the source device (Bowen Fig. 13 item 1310; c. 12 ll. 17-20 receive communications from source);	encrypting the data packet received from the source device to generate an encrypted data packet (Bowen Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm); and	sending the encrypted data packet to a target device indicated by the data packet (Bowen Fig. 13 item 1318; c. 12 ll. 33-36 transmits encrypted communication to destination),	wherein the target device is a server (Bowen Fig. 14 showing gateway positioned between clients and servers);	wherein the device has insufficient computational resources to perform one or more of encryption and decryption (Bowen c. 3 ll. 30-36 systems not having required software or processing power to support encryption; c. 3 ll. 54-58 encryption not supported by the source); and	wherein the edge switch comprises a programmable switch configured to perform the encryption operation and/or the decryption operation for each of a plurality of communications (Bowen c. 14 ll. 50-60 gateway can be embodied as a computer – programmable; Fig. 14 item 220 showing gateway (gateways have switch functionality) on edge of network 230; Fig. 13 item 1316; c. 12 ll. 30-33 encrypt communication from source using intermediary to destination encryption algorithm) between the device and the server (Bowen Fig. 14 showing gateway positioned between clients and servers).	Bowen fails to explicitly disclose receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device; and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet, wherein the source device is an Internet of Things (IoT) device and the edge switch is disposed in proximity to the IoT device.	Chauhan discloses receiving encryption and/or decryption information for the encryption operation and/or the decryption operation from the source device (Chauhan Fig. 1A Clients 102a-n; [0255] client key exchange message received by appliance 200; [0262] Blowfish encryption protocol – uses key to generate substitution boxes (S-boxes) for encryption/decryption); and encrypting the data packet received from the source device based on encryption information in the encryption and/or decryption information to generate an encrypted data packet (Chauhan Fig. 7B showing incoming data to appliance 200; [0261] as packets; [0269] can be unencrypted data; Fig. 7C showing encryption of data by appliance; [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm; [0262] Blowfish algorithm – uses key to generate substitution boxes (S-boxes) for encryption).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the intermediary device cryptographic processing of Chauhan with the encryption algorithm selection of Bowen, such that the encryption information exchange of Chauhan is used to establish encryption for chosen algorithms that require an initial exchange of information (such as Blowfish), as it would advantageously increase the selection of available encryption algorithms by providing means for encryption algorithms that require an initial exchange of information to be used.	Bowen and Chauhan fail to explicitly disclose wherein the source device is an Internet of Things (IoT) device and the edge switch is disposed in proximity to the IoT device.	Zubiaur discloses wherein the source device is an Internet of Things (IoT) device (Zubiaur [0017] IoT sensors connected to gateway) disposed in communication range of an edge switch (Zubiaur [0016] IoT gateway with multiple range wireless technologies to collect data from authorized equipment and sensors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the IoT gateway of Zubiaur with the intermediary device cryptographic processing of Bowen and Chauhan, such that the intermediary device of Bowen and Chauhan is able to service IoT devices, as it would advantageously allow for the indirect connection and collection of data from IoT devices (Zubiaur [0005]).
As to claims 2, 9 and 16, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein encrypting the data packet comprises:	acquiring a lookup table for encryption from the encryption information (Chauhan Fig. 1A Clients 102a-n; [0255] client key exchange message received by appliance 200; [0262] Blowfish encryption protocol – uses key to generate substitution boxes (S-boxes) for encryption/decryption); and	performing encryption on the data packet based on the lookup table (Chauhan [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm; [0262] Blowfish algorithm – uses key to generate substitution boxes (S-boxes) for encryption).
As to claims 3, 10 and 17, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein encrypting the data packet comprises:	encrypting the data packet by using the programmable switch in the edge switch (Chauhan [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm).
As to claims 4, 11 and 18, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 3, 10 and 17, respectively, including wherein encrypting the data packet by using the programmable switch comprises:	dividing the data packet into a plurality of data blocks (Chauhan [0262] Blowfish algorithm is a symmetric-key block cipher – block level encryption);	encrypting each of the plurality of data blocks by using the programmable switch to determine corresponding encrypted data blocks (Chauhan [0270]-[0271] encrypted by cryptographic processing card using any encryption algorithm; [0262] Blowfish algorithm is a symmetric-key block cipher – block level encryption); and	combining the corresponding encrypted data blocks to generate the encrypted data packet (Chauhan [0262] Blowfish algorithm is a symmetric-key block cipher – blocks are individually encrypted then output).
As to claims 6, 13 and 20, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 1, 8 and 15, respectively, including further comprising:	receiving another encrypted data packet from the target device;	decrypting the other encrypted data packet based on decryption information in the encryption and/or decryption information to generate a decrypted data packet; and	sending the decrypted data packet to the source device (Chauhan Fig. 10; [0306]-[0307] encryption/decryption performed by appliance between client and server, encrypted data can be received from either client or server, decrypted and then delivered).
As to claims 24 and 26, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 20 and 13, respectively, including wherein the other encrypted data packet received from the target device is encrypted by another edge switch (Chauhan Fig. 1A item 200; [0052] appliance 200 communicates with a second appliance 200’).
As to claims 25, 27 and 28, Bowen, Chauhan and Zubiaur disclose the invention as claimed as described in claims 15, 8 and 1, respectively, including wherein the encryption and/or decryption information comprises one or more of a lookup table used for encryption and/or decryption calculations (Chauhan Fig. 1A Clients 102a-n; [0255] client key exchange message received by appliance 200; [0262] Blowfish encryption protocol – uses key to generate substitution boxes (S-boxes) for encryption/decryption – S-boxes are lookup tables), a key used for encryption and/or decryption operations (Chauhan Fig. 7A item 713 client key exchange), and an IP address of the target device (Chauhan [0129] destination network address of server).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teo et al. (US 2018/0176079 A1) is related to proxying for low power IoT devices.
Lin et al. (US 2018/0152894 A1) is related to low power consumption IoT proxying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492